In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                       No. 16-1267V
                                     Filed: April 9, 2019

    * * * * * * * * * * * * *                       *
    JARMAINE BURKETT, as Natural                    *
    Guardian and Legal Representative of            *       UNPUBLISHED
    His Minor Daughter, R.G.,                       *
                                                    *
                 Petitioner,                        *       Decision on Joint Stipulation;
    v.                                              *       Transverse Myelitis (“TM”); Influenza
                                                    *       (“Flu”) Vaccine
    SECRETARY OF HEALTH                             *
    AND HUMAN SERVICES,                             *
                                                    *
             Respondent.                            *
    * * * * * * * * * * * * *                       *
Lawrence R. Cohan, Esq., Anapol Weiss, Philadelphia, PA, for petitioner.
Ryan D. Pyles, Esq., US Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

Roth, Special Master:

       On October 4, 2016, Jarmaine Burkett (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, as natural guardian and legal
representative of his minor daughter, R.G.2 Petitioner alleges that R.G. developed transverse
myelitis (“TM”) after receiving an influenza (“flu”) vaccine on December 2, 2013. Stipulation,
filed April 9, 2019, at ¶¶ 1-4. Respondent denies that the aforementioned immunization caused
R.G.’s TM or any other injury. Stipulation at ¶ 6.


1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).

                                                        1
         Nevertheless, the parties have agreed to settle the case. On April 9, 2019, the parties filed
a joint stipulation agreeing to settle this case and describing the settlement terms.

        Respondent agrees to issue the following payment:

            A. An amount sufficient to purchase the annuity contract described in ¶ 10 of the
               Stipulation, paid to the life insurance company from which the annuity will be
               purchased (the “Life Insurance Company”);3

            B. A lump sum payment of $1,446.97, representing compensation for satisfaction of a
               Commonwealth of Pennsylvania Medicaid lien, payable jointly to petitioner and:

                                   Commonwealth of Pennsylvania
                                    Bureau of Program Integrity
                                   Division of Third Party Liability
                                          Recovery Section
                                       (Re: CIS #120162040)
                                           P.O. Box 8486
                                     Harrisburg, PA 17105-8486

                Petitioner agrees to endorse this payment to the Commonwealth; and

            C. A lump sum of $163,969.00 in the form of a check payable to petitioner, as
               guardian/conservator of the estate of R.G. This amount represents all remaining
               compensation for damages that would be available under 42 U.S.C. § 300aa-15(a).4

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The Clerk of the Court is directed to enter judgment in accordance
with this decision.5

        IT IS SO ORDERED.

                                                 s/ Mindy Michaels Roth
                                                 Mindy Michaels Roth
                                                 Special Master




3
  Notwithstanding references herein to “the Life Insurance Company” or “the annuity contract,” to satisfy
the conditions set forth herein, in respondent’s sole and absolute discretion, respondent may purchase one
or more annuity contracts from one or more life insurance companies.
4
  This sum includes $13,969.00 for future life care plan expenses for the first year following the entry of
judgment.
5
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                    2